 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeal B. Scott Commodities, Inc. and Ray F. Zabielski.Case 16-CA 7683September 8, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on January 4, 1978, by Ray F.Zabielski, an individual, herein called the ChargingParty, and duly served on Neal B. Scott Commodi-ties, Inc., and N.B.S. Grain, Inc., herein called Re-spondents, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 16, issued a complaint and notice of hearingon February 28, 1978, against Respondents, allegingthat Respondents had engaged in and were engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 26,1977, Respondents discharged employee Ray F.Zabielski, and thereafter failed and refused, and con-tinue to fail and refuse, to reinstate said employeebecause Respondents believed he was engaging inunion or concerted protected activities for the pur-poses of collective bargaining or mutual aid and pro-tection. When no timely answer was filed to the com-plaint, the Regional Office, on March 23, 1978,contacted Barbara J. Berry, Respondents' secretary-treasurer, who confirmed receipt of the complaint andshe was again notified of the necessity for filing ananswer. Section 102.20 of the Board's Rules andRegulations, Series 8, as amended was explained toher; it was suggested that legal counsel be retainedand the time for filing an answer was extended. OnApril 3, 1978, Ms. Berry requested and was grantedan additional extension of time, to April 12, for filingan answer. On April 14, 2 days after the deadline, ananswer was filed.On May 8, 1978, the General Counsel filed with theBoard a motion to strike Respondents' answer, totransfer the case to and continue the proceeding be-fore the Board, and a Motion for Summary Judg-ment. He asserted that the Respondents' answer doesnot comply with the requirements of Section 102.20of the Board's Rules and Regulations, in that the an-swer failed to admit, deny, or explain each of the factsalleged in the complaint and was improper, untimely,and should be struck. He therefore moved that theBoard grant the motion to find all allegations of thecomplaint to be true, grant the Motion for SummaryJudgment, and issue an order finding all violations ofthe Act as alleged. In the event that the Motion forSummary Judgment was denied, the General Counselmoved that, in the alternative, a Notice To ShowCause be issued as to why judgment should not beentered against Respondents for failure to file an an-swer in accordance with the Board's Rules and Regu-lations. Thereafter, on May 16, 1978, the Board is-sued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Subsequently, on June 2, 1978, Respon-dents filed a reply to the Notice To Show Cause, con-tending that the charges are totally groundless andunfounded, that Respondents were told by other busi-ness organizations that lawyers were unnecessary as aletter of reply would be a sufficient answer to thecomplaint, and that numerous groundless suits, suchas the instant case, are filed against employers whohave terminated employees and that those employershave responded to such suits with letters, as Respon-dents have done herein. Respondents' counsel con-tended that for this reason Respondents filed a letterreply and no other answer. He further argued thatRespondents did not receive the General Counsel'sMay 8, 1978, motion to strike and Motion for Sum-mary Judgment until May 18, 1978, and did not re-ceive the Board's "Show Cause Order" dated May 16,1978, until May 25, 1978. It is further argued thatRespondents sought legal counsel but were unable toobtain counsel until present counsel was retainedMay 26, 1978, and said counsel will represent Re-spondents throughout these proceedings. Counselrepresented that he is unfamiliar with labor law, butwill file an answer in compliance with the Board'sRules and Regulations within 2 weeks of the date hereceives from the U.S. Government Printing Officehis requested copy of the Board's Rules and Regula-tions. Respondents accordingly requested that the let-ter, "Answer of Neal B. Scott Commodities, Inc., toComplaint" be accepted as the answer to the com-plaint, that the Motion for Summary Judgment bedenied, and that the case be heard before an Admin-istrative Law Judge. Counsel for Respondents has notto date filed an answer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:238 NLRB No. 232 NEAI. B. SCOTT COMMODITIES. INC.Ruling on the Motion to Strike Respondents'AnswerIn their reply to the Notice To Show Cause, Re-spondents do not deny service of the charge, com-plaint, and notice of hearing, the granting of two ex-tensions of time to file an answer, or that their"answer" was untimely filed. Rather, Respondentscomplain that the General Counsel's motion to strikeRespondents' answer to transfer the case to and con-tinue the proceeding before the Board and the Mo-tion for Summary Judgment were not received untilMay 25, 1978. Affirmatively, Respondents assert thatthey had been informed by "other business organiza-tions" as to how they should respond to the com-plaint, that they unsuccessfully sought counsel, andthat present counsel will file an answer "within twoweeks of the date" he receives a copy of the Board'sRules and Regulations from the U.S. GovernmentPrinting Office.Initially, no real issues are raised by Respondents'contentions regarding the dates of service of the Gen-eral Counsel's motion to strike and Motion for Sum-mary Judgment and the Board's Notice To ShowCause. The General Counsel's motion was mailedMay 4, 1978, and the Board's order mailed May 16,1978. Inasmuch as actual service of the motion andorder is admitted by Respondents, and they have re-sponded thereto, we find Respondents have in no waybeen prejudiced.With regard to Respondents' "answer," we shallgrant the General Counsel's motion to strike. Asnoted above, Respondents acknowledged receipt ofthe charge, complaint, and notice of hearing. There-after, the Regional Director for Region 16, pursuantto Section 102.22 of the Board's Rules and Regula-tions, warned Respondents, both orally and in writ-ing, that unless an answer was filed by April 12, 1978,a motion would be filed with the Board for entry ofan order based on the undenied allegations of thecomplaint. Respondents, 2 days after the deadline,filed as an answer a letter wherein they stated in es-sence that Zabielski was discharged for cause.'In the letter dated April 10, 1978, and received by the Regional Directoron April 14, 1978, Respondents stated:In response to the complaint and notice of heanng; case no. 16 CA-7683, 1 am making the requested reply.Mr. Zabielski was discharged for gross neglect of his duties. His neglectcreated additional expense to the company and made his dismissal nec-essaryHe has since reported NBS, Inc. to other government agencies includingOSHA and labor board wage & hour. In each instance his claims wereunfounded. It is my belief, Mr. Zablelski is using his knowledge ofgovernment agencies for harassment and to attempt to collect benefitshe is not entitled toYours Truly,/s/ Barbara BerryThe Board has the authority under the Act to es-tablish reasonable procedural rules regarding the timeand manner of filing an answer to a complaint. Sec-tion 6 of the National Labor Relations Act providesthat the Board "shall have authority ... to make...in the manner prescribed by the Administrative Pro-cedure Act, such rules and regulations as may be nec-essary to carry out the provisions of this Act." Pursu-ant to this provision, we have promulgated rulesregarding the filing of an answer to a complaint, in-cluding the requirement that such answer be filedwithin a definite period. The reasons therefore are asmanifest here as in other judicial and administrativeproceedings: viz, to facilitate the joining of the issuesand reduce the area of litigation, and in order that therights of parties may be more quickly established andwrongs sooner rectified.Accordingly, we find that pursuant to the authoritygranted the Board under the Act, our rules governingthe filing of answers to complaints are valid and havethe force and effect of law, and we affirm our rulesthat, if a party charged with an unfair labor practicein a complaint does not file an answer within the timeand in the manner prescribed by such rules, all allega-tions in the complaint shall be deemed to be admittedto be true and may be so found by the Board, andjudgment may be rendered on the basis of the com-plaint alone.2We find that Respondent's purportedanswer is untimely, improper, and does not complywith the requirements of Section 102.20 of theBoard's Rules and Regulations. We further find thatRespondents' explanation with respect thereto doesnot constitute good cause within the meaning of saidrule. Accordingly, we grant the General Counsel'smotion to strike the answer.Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the2 Liquid Carbonic Corporation, 116 NLRB 795, 797 (1956).33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondents specifically stated that unless an answer isfiled to the complaint within 10 days from the servicethereof "all of the allegations of the complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Further, according to the Mo-tion for Summary Judgment, the Regional Directorfor Region 16, pursuant to Section 102.22 of theBoard's Rules and Regulations, warned Respondentsin writing and orally that unless an answer was filedby April 12, 1978, a motion would be made before theBoard for entry of an order based on the undeniedallegations of the complaint. Respondents have failedto timely file a valid answer to the complaint. There-after, on May 4, 1978. a timely answer not havingbeen filed, counsel for the General Counsel filed theinstant motion to strike and Motion for SummaryJudgment.As Respondents have not filed an answer accept-able under the Board's Rules and Regulations within10 days from the service of the complaint, or withinthe extended time afforded them by the Regional Di-rector, and as no good cause for their failure to do sohas been shown, in accordance with the rule set forthabove, the allegations of the complaint herein standundenied and are deemed to be admitted to be true,and are so found to be true. Accordingly, we grantthe General Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSRespondent Neal B. Scott Commodities, Inc., here-inafter referred to as Respondent Commodities, is,and has been at all times material herein, a Texascorporation with warehouse facilities in RoaringSprings, Texas, where it stores cotton. N.B.S. Grain,Inc., hereinafter referred to as Respondent Grain, is,and has been at all times material herein, a Texascorporation with a grain elevator facility at RoaringSprings, Texas, where it is engaged in the purchase,sale, and warehousing of grain and other commodi-ties. Respondent Commodities and RespondentGrain, collectively referred to as Respondents, at alltimes material herein, have been affiliated businessenterprises with common corporate officers, owner-ship, directors, management, and supervision, andconstitute a single integrated business enterprise. Thesaid corporate officers, chief officers, owners, direc-tors, management, and supervisors formulate and ad-minister a common labor policy for said corporationsand entities, affecting the employees of said corpora-tions, and said corporations and entities are a singleemployer within the meaning of the Act. During thepreceding 12 months, Respondents in the course andconduct of their business caused to be sold andshipped goods valued in excess of $50,000 directly topoints located outside the State of Texas.We find, on the basis of the foregoing, that Respon-dents are, and have been at all times material herein,an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. TIHE UNFAIR LABOR PRACTI(CESAt all times material herein, the following namedpersons occupied the positions indicated and havebeen, and are now, agents of Respondents, acting ontheir behalf, and are supervisors within the meaningof Section 2(11) of the Act: Neal B. Scott, owner ofRespondents: Barbara Berry, secretary and treasurerand general manager of Respondents; and JohnnyPalmer, yard foreman.On December 26, 1977, Respondents dischargedemployee Ray F. Zabielski and thereafter failed andrefused and continue to fail and refuse to reinstateZabielski because Respondents believed he was en-gaging in union activity or concerted activities for thepurposes of collective bargaining or mutual aid orprotection.We find that by the conduct described in the aboveparagraph, Respondents have discriminated with re-gard to the terms and conditions of employment ofZabielski thereby discouraging employees from mem-bership in a labor organization and that by such con-duct have engaged in, and are engaging in, unfairlabor practices within the meaning of Section 8(a)(3)and (I) of the Act.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section II,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within the34 NEAL B. SCOTT COMMODITIES. INC.meaning of Section 8(a)(3) and (1) of the Act, we shallorder that they cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We shall order Respondents to offer Ray F. Zabiel-ski immediate and full reinstatement to his former jobor, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges, and make him wholefor any loss of earnings he may have suffered by pay-ment to him of a sum of money equal to the amounthe normally would have earned as wages from thedate of his discharge to the date of Respondents' offerof reinstatement, less net interim earnings. Backpay isto be computed in the manner prescribed in F. W.Woolworth Companiy, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).3The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Neal B. Scott Commodities, Inc., and N.B.S.Grain, Inc., at all times material herein have consti-tuted a single employer and are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Neal B. Scott, Barbara Berry. and JohnnyPalmer are agents of Respondents within the meaningof Section 2(11 ) of the Act.3. By the acts and conduct described in section II,above, Respondents have interfered with, restrained,and coerced, and are interfering with, restraining, andcoercing, employees in the exercise of rights guaran-teed them in Section 7 of the Act, and thereby haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents. NealB. Scott Commodities, Inc., and N.B.S. Grain, Inc.,Roaring Springs, Texas, their officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Unlawfully discharging their employees andthereafter failing and refusing, and continuing to failSee, generally, Isis Plumbing & Heating Co. 138 NLRB 716 (1962).and refuse, to reinstate them because they engage inunion activity or concerted protected activities for thepurpose of collective bargaining or mutual aid or pro-tection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer Ray F. Zabielski immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegesand make him whole for any loss of pay he may havesuffered by reason of the discrimination against himin the manner set forth in the section herein entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze and compute theamount of backpay due under the terms of this Order.(c) Post at their Roaring Springs. Texas, facilitiescopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region 16, after being duly signedby Respondents' representative, shall be posted byRespondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days there-after, in conspicuous places. including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to comply here-with.In the event that this Order is enforced b) a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Lahor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNorTICF To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully discharge employeesand thereafter fail and refuse, and continue tofail and refuse, to reinstate them because theyengage in union activity or concerted activities35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining or mu-tual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer Ray F. Zabielski immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority andother rights and privileges, and WE WILL makehim whole for any loss of pay he may have suf-fered by reason of the discrimination againsthim, with interest.NEAL B. SCOTT COMMODITIES, INC.N.B.S. GRAIN, INC.36